Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Vermilion Energy Trust Announces Normal Course Issuer Bid CALGARY, Oct. 9 /CNW/ - Vermilion Energy Trust ("Vermilion" or the "Trust") (VET.UN - TSX) announces that the TSX has accepted Vermilion's Notice of Intention to purchase its Trust Units from time to time in accordance with the normal course issuer bid procedures under Canadian securities laws. Vermilion currently has issued and outstanding 69,845,521 Trust Units.
